Appeal from a judgment in favor of the plaintiff for $409.25, recovered in an action upon an industrial life insurance policy in the City Court of Mechanicville, and subsequently affirmed by the County Court of Saratoga County. The insured suffered from a cancer and was not in sound health at the time the policy was issued, but there is testimony to indicate that the agent of defendant knew of her condition at the time he took her application. The trier of the facts could find that she did not read the application, and that the agent did not read it to her. It was held in the courts below that notice to the agent of the insured’s physical condition was notice to the defendant, and that the agent had apparent authority to waive such condition. That the insured was not chargeable with notice as to the limitation on the agent’s authority as provided in the application because she did not know the contents thereof; nor was she chargeable with such notice by reason of the policy since the application formed no part thereof, and the waiver had its origin in conduct antecedent to the contract. (Bible v. John Hancock Mutual Life Insurance Co., 256 N. Y. 458; Abbott v. Prudential Insurance Co., 281 id. 375.) Judgment unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Heffeman, Schenck and Poster, JJ.